UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES OMB Number:3235-0101 Expires: May13, 2017 Estimated average burden hours per response…….….1.00 PURSUANT TO RULE SEC USE ONLY DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. CUSIP NUMBER 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT.NO. (c)
